DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filled 5/4/2020.
Claims 1-16 are pending examination. 

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.  
As per 112 rejection, the applicant provides a definition of the term interface.  It is not the term the Examiner is having trouble understanding, but the way it is used.  “receiving, with an interface, a command packet”.  Even using the term processor instead of the interface doesn’t make it clear. Therefore, it is interpreted as “receiving, at an interface, a command packet”. The Applicant correctly pointed it out in his remarks that “under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the 
As per 102 rejection, the Applicant argues that the reference fails to claim 1.    The Examiner respectfully disagrees.  The references teaches: receiving (par. 0003; receive a request from master device to access a slave devices), with an interface (Fig. 2, port 248), a command packet (request), wherein the command packet is sent by a master (master device such as processor core 150) over a master-slave bus (bus matrix module 200); and associating a slave (slave 165 and 167 of Fig. 2) address of the command packet with one of the two or more slaves communicatively coupled to the interface (par. 0018; The bus matrix module 200 contains circuitry that controlled by the module 200 to selectively couple the address, control and data signals of the slaves and masters together).   The reference teaches that the bus matrix module 200 regulates communication between a set of masters and a set of slaves of the MCU 24.  Each master communicates address, control and data signals with corresponding master port 248 (interface).  The matrix 

The Applicant further argues on the bottom of page 8 and page 9 of the Remarks, “these three signals cannot be of a command signal… because they must be asserted before …”, and also argues “… because VMD#... signals must be asserted before any alleged command packet is received, theVMD#... signals cannot be associated with a slave after an alleged command packet is received”. This is not persuasive because the claims do not mention any sort of timeline regarding when and how a slave address is associated with a command packet. Applicant is reminded that the claims are given their broadest reasonable interpretation. The claims are silent regarding what “associating” really entails, and the claims do not mention any limitations or functionalities which would make its scope clearly distinguishable from the Quddus reference. Absent any further .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites, “receiving with an interface, a command packet…” The Examiner is still not able to understand what this step of the claim is trying to achieve.  The plain meaning of preposition “with” is “accompanied by”.  How is a command packet received while the packet is accompanied by an interface?  For examination purposes it is read as “receiving at an interface, a command packet”. 

Claim Objections
Claims 7-16 are objected to because of the following informalities:  Claims contain numbers from the figures.  They are required to be removed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7, and 13 recite receiving a command packet from a master and associating a slave address of the command packet with slaves. These limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer and network components (master-slave bus and interface). That is, other than reciting "over a master-slave bus and the interface" nothing in the claimed element precludes the step from practically being performed in the mind. The steps of receiving command 
This judicial exception is not integrated into a practical application because the claim only recites the elements of a receiving command packets from a master and associating addresses of command packets to slaves. The master-slave bus and interface are recited at a high level of generality (i.e. as a generic device performing a generic function of receiving data and associated the address) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 16, as best understood, is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US Pat. Pub. No. 20140164659 A1 by Quddus (hereinafter A).

Regarding claim 1, A teaches a method of communicating with two or more slaves, the method comprising (abstract and Fig. 1):
receiving (par. 0003; receive a request from master device to access a slave devices), with an interface (Fig. 2, port 248), a command packet (request), wherein the command packet is sent by a master (master device such as processor core 150) over a master-slave bus (bus matrix module 200) (see Fig. 3, step 304); and
 associating a slave (slave 165 and 167 of Fig. 2) address of the command packet with one of the two or more slaves communicatively coupled to the interface (par. 0018 and Fig. 3, step 308; The bus matrix module 200 contains circuitry that controlled by the module 200 to selectively couple the address, control and data signals of the slaves and masters together).

Regarding claim 2, A teaches the method of claim 1, wherein receiving the command packet with the interface comprises receiving the command packet with a port communicatively coupled to the master-slave bus and determining if the slave address corresponds to at least one of the two or more slaves (Fig. 2 and par. 0017).  

Regarding claim 3, A teaches the method of claim 1, wherein associating the slave address with the one of the two or more slaves communicatively coupled to the interface comprises associating the slave address with one of two or more arrays, wherein each of the two or more arrays is associated with each of the two or more slaves (Fig. 2, par. 0018 -0019).  

Regarding claim 4, A teaches the method of claim 1, wherein associating the slave address with the one of the two or more slaves communicatively coupled to the interface comprises parsing the slave address from the command packet and comparing the parsed slave address with two or more address groups, wherein each of the two or of more address groups is associated with each of the two or more slaves (Fig. 2 and par. 0020).  

Regarding claim 5, A teaches the method of claim 1, further comprising responding to the command packet by transmitting a response packet with data obtained from the one of the two or more slaves that is associated with the slave address in the command packet (Fig. 4 and par. 0038).  

Regarding claim 6, A teaches the method of claim 5, wherein the response packet is transmitted over the port communicatively coupled to the master-slave bus (Fig. 2 and par. 0014).  

Regarding claim 7, A teaches an interface (100) for communicating with two or more slaves, the interface (100) comprising (Fig. 2 and abstract): 
a processor (110) configured to communicatively couple to two or more slaves (10a, 10b) (Fig. 2, and par. 0014; processing core of MCU 24); and 
a communication port (140) communicatively coupled to the processor (110), the communication port (140) being configured to communicatively couple to a master-slave bus (50) (Fig. 2, M0-M1); 
wherein the processor (110) is configured to: 
receive a command packet (500a, 500b) from a master (40) over the master- slave bus (50) (par. 0014 and Fig. 2; processing core communicates with various other slaves); and 
par. 0017 -0018; master and slave ports are used for communication).

Claims 8-12 have similar limitations to claims 2-6.  The rejection raised in claims 2-6 also apply, mutatis mutandis, to claims 8-12. 

Claims 13-16 have similar limitations to claims 1-4 and 7-10.  The rejection raised in claims 1-4 and 7-10 also apply, mutatis mutandis, to claims 13-16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S Pat. No. 5,544,332 (method for preventing deadlock in a multi-bus computer system.
US. Pat. Pub. No. 2014/0304412 A1 (methods for GSLB preferred backup list)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 




7/12/2021

/SAHERA HALIM/Examiner, Art Unit 2457                                                                                                                                                                                                        


/RAMY M OSMAN/Primary Examiner, Art Unit 2457